COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Marvinell Harlan v. Texas Department of Insurance, Division of
                         Workers’ Compensation (TDI-DWC), Dr. Ikedinobi Eni, and
                         Administrative Hearing Officer Jacque Coleman

Appellate case number:   01-14-00479-CV

Trial court case number: 2013-64138-A

Trial court:             190th District Court of Harris County

Date motion filed:       August 17, 2016

Party filing motion:     Appellant Marvinell Harlan



       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Michael Massengale
                   Acting for the Court

Panel consists of: Justices Higley, Bland, and Massengale


Date: September 13, 2016